Citation Nr: 0113364	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-08 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 
26, 1992, for the award of service connection for a right 
shoulder disability.  

2.  Whether clear and unmistakable error was committed in an 
April 2, 1979, rating decision which denied a claim for 
service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1959.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  In an 
April 1999 remand, the Board found the issue of whether clear 
and unmistakable error was committed in an April 2, 1979, 
rating decision which denied a claim for service connection 
for a right shoulder disability to be inextricably 
intertwined with the issue of entitlement to an earlier 
effective date for the grant of service connection for this 
disability, and directed the RO to adjudicate this issue.  
The RO denied this claim following the Board remand, and the 
veteran has perfected a timely appeal with respect to this 
issue.  Thus, the issues on appeal are as stated on the title 
page.  
 

FINDINGS OF FACT

1.  Service connection for a right shoulder injury was denied 
by an April 2, 1979, rating decision on the basis that the 
service medical records demonstrated an acute injury which 
resolved without residuals.  It was also concluded in this 
decision that the evidence did not show continuity of right 
shoulder symptomatology from service to the first post-
service complaints of such symptomatology.  The veteran was 
notified of this decision in April 1979. 

2.  The veteran filed a notice of disagreement with the April 
1979 rating decision, but did not file a substitutive appeal 
following the issuance of a statement of the case in May 
1980; a July 1980 rating decision, of which the veteran was 
notified in August 1980 and did not appeal, confirmed and 
continued the denial of service connection for a right 
shoulder disability.  The rating actions of April 1979 and 
July 1980 are the last final decisions denying the claim for 
service connection for a right shoulder disability on any 
basis. 

3.  The veteran filed a claim to reopen the issue of 
entitlement to service connection for a right shoulder 
disability that VA received on February 26, 1992; no document 
received from the veteran prior to this date may be construed 
as a claim to reopen this issue.  

4.  An October 1996 Board decision found that new and 
material evidence had been received, principally in the form 
of a private medical opinion linking a right shoulder 
disability to service, to reopen and allow the claim for 
service connection for a right shoulder disability.  This 
action was not based on receipt of previously missing service 
medical records.  

5.  A May 1997 rating decision assigned February 26, 1992, 
the date of receipt of the claim to reopen, as the effective 
date for service connection for a right shoulder disability; 
the applicable legal criteria do not provide for an effective 
date for the grant of service connection for a right shoulder 
disability prior to this date. 

6.  The rating actions of April 1979 and July 1980 denying 
entitlement to service connection for a right shoulder 
disability did not involve incorrect application of the 
statutory or regulatory provisions extant at the time and 
were the product of a reasonable exercise of rating judgment 
given the relevant facts known at the time of those 
decisions; a review of the evidence before the RO at the time 
of these rating decisions does not compel the conclusion that 
reasonable minds could only agree that entitlement to service 
connection for a right shoulder disability was warranted on 
the basis of such evidence.


CONCLUSIONS OF LAW

1.  The April 1979 and July 1980 rating decision are final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a). 

2.  The criteria for an effective date for the grant of 
service connection for a right shoulder disability earlier 
than February 26, 1992, are not met.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(q)(1)(ii) (2000).  

3.  Clear and unmistakable error was not committed in those 
portions of the April 1979 or July 1980 rating decisions 
which denied the claim for service connection for a right 
shoulder disability.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.105(a) (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  For the 
showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Once an RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a) (2000).

An award granted on the basis of receipt of new and material 
evidence, other than service department records, may not be 
made effective prior to receipt of the claim to reopen.  
38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2000).  

Previous rating actions are accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 3.105.  
Under Russell v. Principi, 3 Vet. App. 310 (1992) and Damrel 
v. Brown, 6 Vet. App. 242 (1994), "clear and unmistakable 
error" in prior rating actions encompasses a situation in 
which the correct facts, as they were known at the time, were 
not before the adjudicator or the pertinent statutory or 
regulatory provisions in existence at the time were 
incorrectly applied by the adjudicator.  The error must be 
"undebatable" such that reasonable minds could only 
conclude that the rating action in question was fatally 
flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in prior rating determination must be based on the 
record and law that existed at the time of the rating action 
in question.  Id.

For the purposes of entering this decision, it is concluded 
that the issue of clear and unmistakable error has been 
"properly pleaded."  Fugo v. Brown, 6 Vet. App. 40 (1993) 
en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1993).

II.  Procedural Background/Analysis

Service connection for a right shoulder injury was denied by 
an April 2, 1979, rating decision on the basis that the 
service medical records demonstrated an acute injury which 
resolved without residuals.  It was also concluded in this 
decision that the evidence did not show continuity of right 
shoulder symptomatology from service to the first post-
service complaints of such symptomatology.  The complete 
service medical records appear to have been before the RO at 
the time of this decision, and the veteran was notified of 
this decision in April 1979.  

Subsequently, the veteran filed a notice of disagreement with 
the April 1979 rating decision.  A statement of the case was 
issued in May 1980, and the veteran did not file a 
substantive appeal.  A July 1980 rating decision of which the 
veteran was notified in August 1980 confirmed and continued 
the denial of service connection for a right shoulder 
disability.  The veteran did not appeal this decision.  As 
such, the rating actions of April 1979 and July 1980 are 
"final."  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  These 
are the last final decisions denying the claim for a right 
shoulder disability on any basis.  

Thereafter, the veteran filed a claim to reopen the issue of 
entitlement to service connection of a right shoulder 
disability that VA received on February 26, 1992. 
An October 1996 Board decision found that new and material 
evidence had been received, principally in the form of a 
private medical opinion linking a right shoulder disability 
to service, to reopen and allow the claim for service 
connection for a right shoulder disability.  This action was 
not based on receipt of previously missing service medical 
records.  A May 1997 rating decision assigned February 26, 
1992, the date of receipt of the claim to reopen, as the 
effective date for service connection for a right shoulder 
disability. 

The essential contention of the veteran is that the grant of 
service connection for the right shoulder disability was on 
the basis of receipt of service medical records that were 
either not reviewed or not of record at the time of the April 
1979 rating decision.  Thus, it is contended that clear and 
unmistakable error was committed by the RO in denying this 
claim.  Alternatively, it is essentially argued that an 
earlier effective date is warranted with application of 
38 C.F.R. § 3.400(q)(2), as it is contended that the 
allowance of the claim was based on missing service medical 
records.  Clearly, however, as indicated above, the basis of 
the grant of service connection for the right shoulder 
disability was not receipt of "missing" service medical 
records.  The complete service medical records were 
associated with the claims file and considered at the time of 
the April 1979 rating decision.  In addition, the Board was 
clear in its October 1996 decision that the basis of the 
reopening and allowance of the veteran's claim was receipt of 
a private medical opinion linking right shoulder pathology to 
service.  This evidence was not of record at the time of 
April 1979 or July 1970 rating decisions, and thus cannot be 
used a basis for a claim of clear an unmistakable error.  
Russell, 3 Vet. App. at 310;  Damrel, 6 Vet. App. at 242.  

Those portions of the April 1979 and July 1980 decisions 
denying entitlement to service connection for a right 
shoulder disability did not involve incorrect application of 
the statutory or regulatory provisions extant at the time and 
were the product of a reasonable exercise of rating judgment 
given the relevant facts known at the time of those 
decisions.  A review of the evidence before the RO at the 
time of these rating decisions, to include the service 
medical records and post-service medical evidence, does not 
compel the conclusion that reasonable minds could only agree 
that entitlement to service connection for a right shoulder 
disability was warranted on the basis of such evidence.  
Again, it was not until receipt of the private medical 
opinion after these decisions that the record contained 
probative medical evidence linking a right shoulder 
disability to service.  Clear and unmistakable error is thus 
not demonstrated.  

In short, as the Board has not found that the denial of 
service connection for a right shoulder disability involved 
clear and unmistakable error, and it is not shown or 
contended that a claim to reopen the issue of entitlement to 
service connection for a right shoulder disability was 
received prior to February 26, 1992, an earlier effective 
date cannot be granted.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2000).  These criteria are 
controlling, and a review of the other potentially applicable 
laws and regulations does not reveal a provision under which 
an earlier effective date can be assigned.  

Finally, the Board has considered whether, pursuant to the 
newly promulgated Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), a remand is 
needed to apply these new provisions.  However, given the 
development and notification to the veteran accomplished in 
this case, the Board concludes that the additional delay in 
the adjudication of this case which would result from a 
remand would not be justified.  The veteran has been provided 
with sufficient notice as to the legal criteria pertinent to 
his claims, and there is no indication that there is any 
other evidence to be obtained or development to be 
accomplished, which would assist in the adjudication of the 
veteran's claims.  


ORDER

Entitlement to an effective date earlier than February 26, 
1992, for the award of service connection for a right 
shoulder disability is denied.   

Clear unmistakable error was not committed in an April 2, 
1979, rating decision which denied a claim for service 
connection for a right shoulder disability.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

